Citation Nr: 0800727	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals, sprain, left ankle, currently rated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1979 to May 1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal after an RO rating decision in March 2005 
that granted service connection and assigned a noncompensable 
rating for the residuals of a left ankle sprain, effective on 
February 2, 2001.  

The veteran and his spouse testified at a videoconference 
hearing with the undersigned Veterans Law Judge in June 2005.  

The Board remanded the case in September 2005 for additional 
development of the record.  

A December 2005 rating decision of the Department of Veterans 
Affairs (VA) Appeals Management Center (AMC) assigned a 
rating of 10 percent for residuals, sprain, left ankle 
effective on February 2, 2001.  



FINDINGS OF FACT

1.  For the period from February 2, 2001 through October 27, 
2005, the veteran's service-connected left ankle disability 
is not shown to have manifested by more than moderate degree 
of functional loss due to left ankle pain and lack of 
endurance.  

2.  Beginning on October 28, 2005, the service-connected 
residuals, sprain, left ankle is shown to have manifested by 
degenerative and a disability picture that more nearly 
approximates that of a marked functional loss due to pain.  



CONCLUSIONS OF LAW

1.  For the period of February 2, 2001 to October 27, 2005, 
the criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals, sprain, left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71(a) 
including Diagnostic Codes 5010, 5271 (2007).  

2.  Beginning on October 28, 2005, the criteria for the 
assignment of a 20 percent rating for the service-connected 
residuals, sprain, left ankle have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.71(a) including Diagnostic Codes 5010, 
5271 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" are appropriate in this 
case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.  

The service-connected left ankle disability is currently 
rated under the provisions of Diagnostic Codes 5010 and 5271.  

Diagnostic Code 5010 states that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 U.S.C.A. § 4.71a, Diagnostic 
Codes 5003, 5010.  

Under Diagnostic Code 5271, limited motion of the ankle 
warrants a 10 percent rating when moderate, and a 20 percent 
rating when marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  A rating of 20 percent is the highest rating 
assignable under Diagnostic Code 5271.  Normal ankle joint 
motion is from 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected left ankle 
disability.

Other potentially applicable diagnostic codes include DCs 
5167 (loss of use of foot), 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no competent evidence 
that the veteran has been diagnosed with any of these 
conditions.  Accordingly, DCs 5167, 5270, 5272, 5273, and 
5274 cannot serve a basis for an increased rating in this 
case.  


From February 2, 2001 to October 27, 2005

Based on a thorough review of the record, the Board finds 
that an increased rating in excess of 10 percent is not 
assignable for the period from February 2, 2001 through 
October 27, 2005.  

As detailed in the October 2002 VA examination, the veteran 
reported fracturing his left ankle when he fell down the 
stars at Fort Hood in 1980.  A year later in Korea, he 
injured the ankle again when jumping off the back of a truck.  
He began seeking treatment for arthritis in the left ankle in 
1998 and using frequent warm baths and ibuprofen to relieve 
the pain that varied depending on his activities and 
conditions.  

The VA examiner observed that the veteran ambulated without 
any assistive device or acute distress.  The range of motion 
for the left ankle was noted to be normal with 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  The X-ray 
studies found no abnormalities.  

On this record, the Board finds that no more than a 10 
percent rating is assignable for the period from February 2, 
2001 through October 27, 2005 because the medical evidence 
did not show more than a moderate limitation of range of 
motion or related changes of the left ankle.  The Board has 
considered the veteran's complaints of pain and functional 
limitations during this period and finds that documented 
symptoms warranting a rating in excess of 10 percent are not 
shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  


II.  Prior to October 28, 2005

Based on a review of the current record, the Board finds that 
an increased rating of 20 percent is currently warranted for 
the service-connected left ankle disability.  

The veteran underwent a second VA examination on October 18, 
2005.  He ambulated with a mildly antalgic gait.  Tiptoe 
walking caused pain.  The veteran's left ankle's range of 
motion was limited to 10 degrees of dorsiflexion and 25 to 30 
degrees of plantar flexion.  He had pain when direct pressure 
was applied to the posterior tibial tendon.  He also had pain 
with anterior drawer testing.  

The examiner added that the veteran must sleep with his foot 
hanging off the bed because he could not rest his ankle in a 
partially plantar flexed position.  The pain, stiffness and 
swelling affected his daily life and restricted the number of 
hours he could work on a weekly basis.  The X-ray findings 
included minimal degenerative disease.  An MRI revealed mild 
tenosynovitis of the peroneus longus and brevis.  

Due to the currently documented degree of limitation and the 
added complaints of pain on motion, the Board finds that the 
service-connected disability picture more closely resembles 
that of marked functional impairment and supports the 
assignment of an increased rating of 20 percent, effective on 
October 28, 2005.  This is the highest rating available under 
Diagnostic Code 5271.  As discussed, there is no basis for a 
higher rating under any other diagnostic code.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the regular schedular standards are not shown 
to be inadequate.  The service-connected left ankle 
disability has not required frequent periods of 
hospitalization or produced marked interference with 
employment.  

The Board acknowledges the statements by the veteran and his 
spouse about the impact of the service-connected left ankle 
disability on their wallpaper installation business.  
However, the Board finds that this impact on employment is 
commensurate with the rating which has been established by 
the rating criteria.  For these reasons, a referral to 
address the assignment of an extraschedular rating is not 
warranted.  


III.  Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.  

In connection with the claim of service connection, the RO's 
August 2001 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the March 
2003 rating decision that granted service connection.  

The veteran has not been specifically provided with 
information concerning effective dates of awards, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Nonetheless, once he filed a Notice of 
Disagreement with the initial rating, he was properly 
provided with information concerning the disability 
evaluation criteria in the Statement of the Case.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination.  

In January 2006, the AMC received results from MRI testing 
conducted in conjunction with the October 2005 VA 
examination.  The Board notes that the appellant's 
representative waived RO consideration of this additional 
evidence.  

In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  



ORDER

An increased rating in excess of 10 percent for the period 
from February 2, 2001 to October 27, 2005 for the service-
connected residuals, sprain, left ankle is denied.  

An increased rating of 20 percent rating, effective October 
28, 2005, for the service-connected residuals, sprain, left 
ankle is granted, subject to the regulations governing the 
award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


